Citation Nr: 0203345	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  95-40 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Medical 
Center in Houston, Texas


THE ISSUE

Entitlement to VA outpatient dental treatment and related 
dental appliances under the provisions of 38 C.F.R. § 17.123b 
(1995), redesignated as 38 C.F.R. § 17.163 (2001).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1950 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations dated from June 1995 
decision of the Department of Veterans Affairs (VA) Medical 
Center (MC) and Regional Office (RO) in Houston, Texas.  

The case returns to the Board following remands to the RO in 
December 1997, November 2000, and July 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The Chief of Dental Service at the VAMC has determined 
that the dentures provided the veteran during his 1977 VA 
hospitalization fit properly initially and that the veteran 
is not eligible for outpatient dental care.  


CONCLUSION OF LAW

Entitlement to VA outpatient dental treatment and related 
dental appliances is not established.  38 U.S.C.A. §§ 
1712(a)(1)(E), 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
17.123b (1995); 38 C.F.R. § 17.163 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 1995 statement of the case and supplemental 
statements of the case issued through October 2001, the RO 
and MC provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  With respect to 
the duty to assist, the Board notes that the VA medical 
records relevant to the claim are associated with the claims 
folder.  In addition, the RO secured the necessary 
examinations and opinions.  The veteran has not authorized VA 
to obtain any private medical records.  Finally, the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal.  Therefore, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the July 2001 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Factual Background

VA records showed that the veteran was hospitalized for 
unrelated treatment from August 1977 to November 1977.  It 
was noted at admission that his teeth were in poor condition.  
Soon thereafter, he was afforded a dental examination, which 
revealed missing teeth and chronic periodontal disease.  The 
assessment was that the upper teeth were nonrestorable.  The 
treatment plan was to "extract upper teeth and make 
replacement."  Subsequent notes indicated that tooth number 
10 was extracted later in August 1977.   

During his August 1997 videoconference Board hearing, as well 
as in additional written statements, the veteran stated that 
he was hospitalized at a VA facility in 1976, during which 
time it was decided that he should have his teeth pulled and 
a set of dentures made.  The facility made him a pair of 
dentures that never fit correctly, such that he was never 
able to wear them.  He had tried to use them while still in 
the hospital.  The veteran had the original dentures in his 
possession.  He had tried to get the problem fixed over the 
years without success.  

The veteran underwent a VA examination in January 1998.  The 
examiner reviewed the claims folder for the examination.  He 
noted that the veteran did not bring the original VA dentures 
to the examination, such that no determination could be made 
as to their fit.  Examination revealed only mild atrophy of 
the maxillary and mandibular ridges.  The balance of the 
examination, including X-rays, was essentially normal.  In a 
June 2000 addendum, the examiner discussed VA's criteria for 
eligibility for dental care and concluded that the veteran 
was not eligible.  He stated that a nonservice-connected 
veteran who is hospitalized may be provided limited dental 
care but was not eligible for continuing outpatient dental 
care.  

In January 2001, the veteran was afforded another VA 
examination.  The examiner noted that the veteran brought his 
original VA dentures to the examination.  When examined in 
the mouth, the examiner indicated that the dentures did not 
fit well after 23 years, which was expected.  He explained 
that dentures did not retain fit forever, particularly when 
worn intermittently.  He expected any denture to have to be 
remade or realigned every five years.  In this case, the 
examiner concluded that the dentures initially fit: the 
occlusion was all right, but the dentures did not fit the 
veteran's bony ridges now because of changes in his jaws over 
the years.  The examiner again explained that a veteran 
provided dental care while hospitalized were not given 
unlimited care after discharge, but were expected to seek 
subsequent care at a private dentist absent a gross problem 
with the dentures.  An addendum to the examination report 
completed in July 2001 included the examiner's signature with 
the notation that he was the Chief of Dental Service.  

Analysis

The veteran seeks entitlement to outpatient dental treatment 
and associated dental appliances (i.e., dentures) pursuant to 
38 C.F.R. § 17.163 (2001) (formerly 38 C.F.R. § 17.123b), 
which provides that the Chief, Dental Service may authorize 
outpatient dental care that is reasonably necessary to 
complete treatment of a nonservice-connected dental condition 
which was begun while the veteran was receiving VA authorized 
hospital care.  See 38 U.S.C.A. § 1712(a)(1)(E) (West 1991 & 
Supp. 2001).  There is no evidence or allegation that 
entitlement to treatment is established on any other basis.  
See 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.123 (compensable 
service-connected dental disability, dental conditions due to 
trauma, dental conditions aggravating a service-connected 
disability, etc.).  

During the pendency of the veteran's appeal, VA amended and 
renumbered regulations pertaining to medical and dental 
claims.  Generally, where a regulation changes after a claim 
has been filed but before the appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The previous version of the regulation concerning eligibility 
for outpatient services provided, in pertinent part, that VA 
may furnish on outpatient basis medical services necessary to 
complete an episode of treatment incident to hospital care, 
though not beyond 12 months after discharge from such care, 
except where a staff physician determines that a longer 
period is required by virtue of the disability being treated.  
38 C.F.R. § 17.60(e) (1995).  That regulation was amended and 
redesignated as 38 C.F.R. § 17.93 (2001).  The current 
version of the regulation includes no analogous time 
limitation provision as set forth in 38 C.F.R. § 17.60(e).  
Thus, applying Karnas, it appears that there is no time 
limitation that might prevent the veteran's success in his 
claim.   

In this case, the Board finds that eligibility for outpatient 
dental care and related dental appliances is not established.  
Although VA medical records show that only tooth number 10 
was extracted during the veteran's 1977 VA hospitalization, 
based on the veteran's testimony, the Board will proceed on 
the assumption that his teeth were removed and he was fitted 
with dentures.  However, the Chief of Dental Service at the 
VAMC has determined that the dentures provided for the 
veteran during the 1977 VA hospitalization properly fit when 
initially provided.  The current problems with denture fit 
were attributable to changes in the veteran's jaws over the 
many years since the hospitalization.  Thus, the competent 
evidence of record suggests that the dental care was complete 
at the time of the veteran's discharge from the VA facility.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence).  
Therefore, the evidence does not demonstrate that outpatient 
dental care is now reasonably necessary to complete treatment 
of the veteran's dental condition begun during the 1977 VA 
hospitalization.  38 U.S.C.A. § 1712(a)(1)(E); 38 C.F.R. 
§ 17.163 (2001).  Accordingly, the veteran is not entitled to 
outpatient dental treatment and related dental appliances.  
The appeal is denied.   


ORDER

Entitlement to VA outpatient dental treatment and related 
dental appliances under the provisions of 38 C.F.R. § 
17.123b, redesignated as 38 C.F.R. § 17.163, is denied.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

